Citation Nr: 1427253	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-34 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than August 12, 2008, for the assignment of a 20 percent rating for status post left shoulder injury repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the RO. In that decision, the RO granted an increased 10 percent rating for the left shoulder disability, effective September 4, 2008 (date the increased rating claim was received). The Veteran, within one year of the January 2009 rating decision, expressed disagreement with both the rating and the effective date.

In February 2012, the Veteran testified in a hearing at the RO before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

In a July 2012 decision, the Board awarded a 20 percent rating for the left shoulder disability, effective August 12, 2008, and remanded the Veteran's claim for entitlement to an earlier effective date for the assignment of the increased rating for the left shoulder disability for further development. In December 2013, the Board, again, remanded the issue on appeal for further development. The development has been completed and the case has been returned to the Board for adjudication.


FINDINGS OF FACT

1. In a January 1970 rating decision, the RO granted service connection for residual strain left arm and shoulder and assigned a non-compensable evaluation, effective on September 3, 1969 (date following his separation from service). It was unappealed and became final within a year of notification to the Veteran. New and material evidence was not received within one year of the decision.

2. A claim for an increased rating was received on September 4, 2008.

3. An August 12, 2008 private treatment record reflected an increase in pathology of the left shoulder disability

CONCLUSION OF LAW

The criteria for an effective date prior to August 12, 2008, for the assignment of a 20 percent rating for status post left shoulder injury repair are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating for his left shoulder disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations and contained an explanation of the general rating criteria relevant to his left shoulder disability on appeal.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records and VA treatment records and examination reports. 

In addition, the Board is aware that this appeal was, most recently, remanded by the Board in December 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the RO attempt to obtain records of the Veteran's VA treatment from December 1982 through January 1983. This development was completed. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
   
The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the hearing the VLJ clarified the issues, explained the concept of effective dates, identified an evidentiary deficit, suggested the submission of additional evidence to support the Veteran's claim and addressed the Veteran's contentions. Additionally, the VLJ left the record open for 30 days to allow submission of additional evidence. It was clear from the hearing that the parties understood the issue. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103.

Analysis

The Veteran has appealed the assignment of the effective date for the increased 20 percent rating.  In a January 2009 rating decision the RO established the effective date as the date of the receipt of the claim, September 4, 2008. As this appeal originated from a claim for increase, 38 U.S.C.A. § 5110(b) was considered.  The Board also recognized that not all appropriate development had been accomplished and attempted to further develop the claim by attempting to obtain records of treatment the Veteran received for his left shoulder disability from December 1982/January 1983 timeframe. However, response received was "no records available for dates requested." Additionally, the Veteran has also reported that there are no records of such treatment, even though he was examined at the VA by a resident. Where records are unavailable, "VA has no duty to seek to obtain that which does not exist." See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).
 
The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b).  Here, the Veteran's claim for increase was received on September 4, 2008 and the 10 percent rating was assigned effective as of that date. However, in a July 2012 decision, the Board determined that an August 12, 2008 private treatment record reflected an increase in pathology of the left shoulder disability and granted an increased 20 percent rating for the left shoulder disability. As the private treatment record was within one year of the date of receipt of the claim for increase, the Board assigned August 12, 2008, as the effective date for the increased 20 percent evaluation. 38 U.S.C.A. § 5110(b). Because the Veteran had reported receiving treatment for his left shoulder disability in December 1982/January 1983, the Board attempted to retrieve documentation of such treatment to determine if an earlier effective date was assignable. However, as noted, records of such treatment were not located.  (See, 38 C.F.R. § 3.157 which may define certain VA treatment records as claims for increase.)

Here, the Veteran's claim for increase was received on September 4, 2008. It was determined that an August 12, 2008 private showed an increase in pathology. Accordingly an increased, 20 percent evaluation was granted effective August 12, 2008. 38 U.S.C.A. § 5110(b). However, there is simply no available evidence of VA treatment in December 1982/January 1983 for a left shoulder disability or indication of the Veteran's intent to file a claim for increase for his left shoulder disability.  Further, the Veteran makes valid argument for why he is entitled to an effective date earlier than August 12, 2008. 

The only remaining possibility in this case is that the claim can be processed as some form of freestanding claim for earlier effective dates even though the prior regional office decision assigning evaluations and effective dates were not appealed to the Board and became final.  However, such a possibility vitiates the rule of finality.  Accordingly, to the extent that appellant has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the prior regional office decision, his appeal will be dismissed.  See, Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Under such circumstances, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.


ORDER

Entitlement to an effective date earlier than August 12, 2008, for the assignment of a 20 percent rating for status post left shoulder injury repair is denied.  The appeal is denied in part and dismissed in part.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


